Citation Nr: 0522074	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-34 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to a compensable evaluation for a right 
axilla scar.

2.  Entitlement to a compensable disability rating for a 
right thigh scar, prior to October 27, 2003. 

3.  Entitlement to a disability rating in excess of 10 
percent for a right thigh scar, on and after October 27, 
2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from July 1942 to February 
1946.

The case comes before the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

Additionally, the Board notes that, in May 2005, the veteran 
presented testimony before the undersigned Veterans Law Judge 
(VLJ) at the RO with respect to the issue on appeal.  A 
transcript of that hearing has been associated with the 
claims file.

FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The residuals of a third degree burn the right axilla are 
manifested by a scar measuring 4 by 3/4 inches, that is 
nontender, hypopigmented and exhibits no contraction of the 
underlying tissue. 

3.  The residuals of a donor scar on the right thigh are 
manifested by a scar measuring 2 by 5 inches that is tender 
to palpation and hypopigmented. 




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
evaluation for a right axilla scar  have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40, 4.45, 4.118 Diagnostic Code 7801 
(2001, 2004).  

2.  The criteria for the assignment of a compensable 
disability rating for the service-connected right thigh scar 
prior to August 30, 2002 have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.40, 4.45, 4.118 Diagnostic Code 7804 (2001, 2004).

3.  The criteria for the assignment of a 10 percent 
disability rating, but no higher, for the service-connected 
right thigh scar on and after August 30, 2002 have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.40, 4.45, 4.118 Diagnostic Code 7804 
(2001, 2004).  

4.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected right thigh 
scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.118 
Diagnostic Code 7804 (2001, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issues 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
his claims via the June 2001 rating decision, the August 2003 
statement of the case, the December 2003 RO letter, the March 
2004 supplemental statement of the case and the April 2004 
supplemental statement of the case.  Therefore, the 
notification requirement has been satisfied.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence at a hearing on appeal, and did so 
on May 26, 2005.  As no additional evidence, which may aid 
the veteran's claims or might be pertinent to the bases of 
the claims, has been submitted or identified, the duty to 
assist requirement has been satisfied.  See Quartuccio, 
supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); and 
VAOPGCPREC 7-2004.  

In this case, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  See VAOPGCPREC 7-2004.

Significantly, in a letter to the veteran dated in December 
2003, the RO informed him of what information he needed to 
establish entitlement to the claims addressed in this 
decision and that he should send in information describing 
additional evidence or the evidence itself.  In this respect, 
the Board notes that the December 2003 letter was provided to 
the claimant following the June 2001 rating decision 
initially adjudicating the claims on appeal but prior to the 
case being certified to the Board for appellate adjudication.  
Additionally, the Board notes that the content of that 
notice, the August 2003 statement of the case, the March 2004 
supplemental statement of the case, and the April 2004 
supplemental statement of the case, fully complied with the 
requirements of 38 U.S.C.A. § 5103(A) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claims as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103, 123-
29 (2005).

In essence, the veteran in this case has been notified as to 
the laws and regulations governing his claims.  He has, by 
information letters, a rating decision, a statement of the 
case, and supplemental statements of the case, been advised 
of the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).  The regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a 
service-connected disability requires a review of the 
appellant's medical history with regard to that disorder, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2004).

In this case, in a March 1946 rating decision, the veteran 
was granted service connection for third degree burns, and 
was assigned a 10 percent disability rating under Diagnostic 
Code 0321, effective February 2, 1946.  Subsequently, in a 
July 1947 rating decision the veteran was granted a separate 
10 percent disability rating for his right axilla scar under 
Diagnostic Code 7801, effective April 1, 1946, and a 
noncompensible rating for his right thigh scar effective 
April 1, 1946.  In an April 1949 rating decision, the 
veteran's disability evaluation for his right axilla scar was 
reduced to a noncompensible rating effective March 1, 1949.  
In November 2000, the veteran submitted a claim seeking 
compensable disability evaluations for both his right axial 
and right thigh scars.  In an April 2004 supplemental 
statement of the case the veteran was granted a 10 percent 
disability evaluation for his right thigh scar under 
Diagnostic Code 7804, effective October 27, 2003.  Currently 
the veteran is currently seeking a disability evaluation in 
excess of 10 percent for his right thigh scar and a 
compensable disability evaluation for his right axilla scar.

With respect to the applicable law, effective August 30, 
2002, VA revised the criteria for diagnosing and evaluating 
skin disabilities.  67 Fed. Reg. 49590-49599 (Jul. 31, 2002).  

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  However, where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.  See 38 U.S.C.A. § 5110(g) (West 2002).  In addition, 
the General Counsel of VA has held that if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).

Under the version of Diagnostic Code 7801 applicable prior to 
August 30, 2002, a 10 percent rating is warranted when there 
are third degree burn scars with area or areas exceeding 6 
square inches (38.7 square centimeters).  A 20 percent 
evaluation is warranted when there are third degree burn 
scars with area or areas exceeding 12 square inches (77.4 
square centimeters).  A 30 percent rating is warranted when 
there are third degree burn scars with area or areas 
exceeding one-half square foot (0.05 square meters).  A 40 
percent rating is warranted when there are third degree burn 
scars with area or areas exceeding 1 square foot (0.1 square 
meters).  See 38 C.F.R. § 4.118, Diagnostic Code 7801 
(effective prior to August 30, 2002).

Under the revised criteria, which became effective on August 
30, 2002, a 10 percent disability evaluation is contemplated 
under Diagnostic Code 7801 for scars other than on the head, 
face or neck, that are deep or that cause limited motion with 
area or areas exceeding 6 square inches (39 square 
centimeters).  A 20 percent evaluation is warranted when 
there are deep scars with area or areas exceeding 12 square 
inches (77 square centimeters).  A 30 percent rating is 
warranted when there are deep scars with area or areas 
exceeding 72 square inches (465 square meters).  A 40 percent 
rating is warranted for deep scars with area or areas 
exceeding 144 square inches (929 square meters).  A note 
associated with Diagnostic Code 7801 indicates that a seep 
scar is one associated with underlying soft tissue damage.  
See 38 C.F.R. § 4.118, Diagnostic Code 7801 (effective as of 
August 30, 2002).

Under the version of Diagnostic Code 7804 applicable prior to 
August 30, 2002, a maximum 10 percent rating is warranted for 
superficial scars that are tender and painful on objective 
demonstration.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective prior to August 30, 2002).  Under the version of 
Diagnostic Code 7804 applicable as of August 30, 2002, a 
maximum 10 percent rating is warranted for superficial scare 
that are painful on examination.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (effective as of August 30, 2002).  A 
note associated with Diagnostic Code 7804 indicates that a 
superficial scar is one not associated with underlying soft 
tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
(as of August 30, 2002).

Evidence

The medical evidence of record includes VA medical 
examination dated in March 2001.  At the examination the 
veteran complained of constant burning and itching of his 
right thigh scar.  The examiner indicated that the veteran 
had an 11 by 2 centimeter scar of the right lower axilla that 
was numb to the touch.  The examiner did not measure the 
right thigh scar.

The record also contains VA medical center (VAMC) records 
printed in April 2001.  A notation dated in September 2000 
indicated that the veteran complained of a burning sensation 
in his right thigh scar.  A March 2001 record notes that the 
veteran still complained of a constant burning sensation of 
his right thigh scar.  Examination of the veteran's scars 
revealed 11 by 2 centimeter scar (22 square centimeters) of 
the right lower axilla and a 14 by 8 centimeter scar of the 
anterior right thigh that was numb to the touch.

Written correspondence from a private physician dated in May 
2002, indicates that the veteran complained of a stiff 
shoulder since the time of his third degree burns in service.  
The examiner indicated that the veteran had a reduced range 
of motion in his right shoulder.  In the examining 
physician's opinion the veteran's present signs and symptoms 
represented after effects and complications of multiple 
severe third degree burns of the right flank.  The examiner 
measured the veteran's right thigh scar and found it to be 15 
by 10 centimeters.  The examiner measured the veteran's right 
axilla scar and found it to be 10 by 3 centimeters (30 square 
centimeters). 

The record also includes VAMC records printed in February 
2003.  These records contain no objective measurements of the 
veteran's scars.  

The record also includes a private physician's report dated 
in November 2003 (examination conducted in October 2003).  
The examiner measured the veteran's right axilla scar and 
found it to be 2 by 6 inches (12 square centimeters).  The 
examiner measured the veteran's right thigh scar (donor site) 
and found it to be 8 by 5 inches.  The examiner indicated 
that the veteran had a 50 to 60 percent loss of touch, 
pressure and pricking sense in the right thigh scar (donor 
site).  In addition, the examiner indicated that the right 
thigh (donor site) "burns" continuously.

The VA examined the veteran again in November 2003.  The 
examiner indicated that the right axilla scar measured 
approximately 4 inches by 3/4 of an inch (3 square inches).  
As well the examiner indicated that there was no contraction 
of the underlying skin of the axilla scar.  The examiner also 
measured the right thigh scar and found that it was 
approximately 2 by 5 inches.  The examiner found some 
tenderness on palpation of the right thigh scar.  

Finally, the veteran presented testimony at a hearing on 
appeal on May 26, 2005.  The veteran testified that he was 
not receiving treatment regularly for his axilla scars.  The 
veteran also testified that his axilla scar was tender.  The 
veteran testified that his right axilla scar makes it more 
difficult for him to lift things.  As well, the veteran 
testified that he felt he was entitled to more than 10 
percent for his right thigh scar, and that his right thigh 
scar caused him pain, itching and burning. 

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file.

A  Compensable Evaluation for a Right Axilla Scar
 
When the evidence in this case is considered under the old 
schedular criteria of Diagnostic Code 7801, the Board finds 
that the evidence of record demonstrates that the veteran is 
not entitled to a compensable evaluation for his right axilla 
scar prior to August 30, 2002.  In this regard, three medical 
opinions that measured the veteran's right axilla scar did 
not indicate that the scar measured more than 6 square inches 
or more than 38.7 square centimeters.  The Board notes that 
the November 2003 private physician's statement indicated 
that the veteran's right axilla scar measured 2 by 6 inches 
or 12 square inches.  However, the remaining evidence of 
record does not agree with this measurement, and the most 
recent VA medical examination also did not find the veteran's 
right axilla scar was 12 square inches.  Therefore, the Board 
finds the November 2003 VA medical examination and the 
remaining evidence of record that shows the veteran's axilla 
scar to be less than 6 inches square to be more credible.  
Therefore, the veteran has not met the criteria for a 
compensable rating under the old schedular criteria of 
Diagnostic Code 7801 prior to August 30, 2002.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (effective prior to August 30, 
2002).

As well, the evidence of record demonstrates that the veteran 
is not entitled to a compensable disability evaluation for 
his right axilla scar as of August 30, 2002.  The new rating 
criteria require that 6 square inches or greater area for a 
scar to warrant a compensable evaluation.  As was discussed 
above the veteran's right axilla scar is less than 6 inches 
square.  Therefore, the veteran has not met the criteria for 
a compensable evaluation for his right axilla scar as of 
August 30, 2002.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 
(effective as of August 30, 2002).  The evidence is not so 
balanced that there is any doubt on this point that could be 
resolved in the appellant's favor.  38 U.S.C.A. § 5107(b) 
(West 2002).

Further, the Board has considered the application of other 
Diagnostic Codes, including Diagnostic Codes 7800, 7802, 
7803, 7804, and 7805.  The criteria for those disabilities 
are set forth at 38 C.F.R. § 4.71a, Diagnostic Codes 7800, 
7802, 7803, 7804, and 7805, respectively.  However, the Board 
has reviewed the pertinent medical evidence as contained in 
the veteran's claims file, and concludes that the criteria 
for a compensable rating for scars or disfigurement of the 
head, face, or neck under the old and new criteria are simply 
not met.   

An Increased Rating for a Right Thigh Scar prior to August 
30, 2002

When the evidence in this case is considered under the old 
schedular criteria of Diagnostic Code 7804, the Board finds 
that the evidence of record demonstrates that the veteran is 
not entitled to a compensable evaluation for his right thigh 
prior to August 30, 2002.  Specifically Diagnostic Code 7804 
in effect prior to August 30, 2002 required that a scar be 
tender and painful on objective demonstration.  The evidence 
of record only contains subjective statements that the 
veteran is experiencing a burning sensation on his right 
thigh scar.  However, the revised rating criteria for 
Diagnostic Code 7804 in effect on and after August 30, 2002 
only requires superficial scars that are painful on 
examination.  The Board notes that a September 2000 VAMC 
treatment note indicates that the veteran complained of a 
burning sensation on his right thigh scar.  The Board also 
notes that the November 2003 physician's statement relied 
upon by the RO to grant the veteran his increased rating, 
also indicated that the veteran was experiencing a burning 
sensation on his right thigh scar.  Therefore, with a liberal 
reading of the regulations and giving the veteran the benefit 
of the doubt, the Board finds that the veteran is entitled to 
a compensable evaluation from the date of the change in the 
rating criteria as the medical evidence clearly shows that he 
was experiencing a burning sensation from his right thigh 
scar prior to the date the regulations were revised.  See 38 
U.S.C.A. 
§ 5107(b), 5110(g) (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2001, 2004); VAOPGCPREC 3-2000 (2000).

However, the Board notes that the veteran is not entitled to 
a disability evaluation in excess of 10 percent for his right 
thigh scar under Diagnostic Code 7804 as the maximum award is 
10 percent under both the old and the revised rating 
criteria.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001, 
2004).  Further, the Board has considered the application of 
other Diagnostic Codes, including Diagnostic Codes 7800, 
7802, 7803, and 7805.  The criteria for those disabilities 
are set forth at 38 C.F.R. § 4.71a, Diagnostic Codes 7800, 
7802, 7803, and 7805, respectively.  

However, the Board has reviewed the pertinent medical 
evidence as contained in the veteran's claims file, and 
concludes that the criteria for a compensable rating for 
scars or disfigurement of the head, face, or neck under the 
old and the new rating criteria are simply not met.  

The Board also notes that Diagnostic Code 7801 under the old 
and the new rating criteria is not for application regarding 
this issue.  Specifically, the veteran's right thigh scar is 
not a third degree burn so the old rating criteria under 
Diagnostic Code 7801 do not apply.  As well, the veteran's 
right thigh scar does not involve a limitation of motion (due 
to the scar) or underlying soft tissue damage so the new 
rating criteria under Diagnostic Code 7801 do not apply.  See  
38 C.F.R. § 4.71a, Diagnostic Code 7801 (2001, 2004). 

Conclusion

In reaching this decision the Board has considered the 
provisions of 38 C.F.R. 
§ 3.321 (b) (1).  In this case, however, there has been no 
showing that the veteran's scars have caused marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the assigned 
disability evaluations.  Nor does his disability otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the requirements for an extra schedular evaluation under 
the provisions of 38 C.F.R. § 3.321 (b) (1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).




ORDER

A compensable evaluation for a right axilla scar is denied.

A compensable evaluation for a right thigh scar prior to 
August 30, 2002, is denied. 

A 10 percent evaluation, but no higher, for a right thigh 
scar is granted as of August 30, 2002, subject to the laws 
and regulations governing the payment of monetary benefits.
.
A disability evaluation in excess of 10 percent for a right 
thigh scar is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


